DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.

Response to Arguments
Claim Rejections - 35 USC § 112
Claims 1, 19 & 20 were amended. The previous rejection under 35 USC § 112(b) has been withdrawn. 

Claim Rejections - 35 USC § 103
Applicants’ arguments with respect to the rejection under 35 USC § 103 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., recovering the new state of the databased based on what is stored in the blockchain. Grubov fails to describe or suggest that the information used to recover a new state of the database) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 19 & 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, limitation receive a request to recover a most recent new state of the database from a most recent transaction log record and the previous state of the database: and based on the received request, recover the most recent new state of the database from [[a]] the most recent transaction log record and the previous state of the database, whereby the database is fully recoverable from the series of transaction log records immutably stored in the blockchain was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 
As disclosed in the specification, each transaction log record corresponds to one of the database transactions and comprises (i) the one or more commands according to which it was executed and (ii) results of its execution, such that the new state of the database is recoverable from that transaction log record and the previous state of the database, whereby the database is fully recoverable from the series of transaction log records stored in the blockchain (Specification, Paragraphs 0005, 0014, 0050, 0064 & 0082). The specification does not teach limitation receive a request to recover a most recent new state of the database from a most recent transaction log record and the previous state of the database: and based on the received request, recover the most recent new state of the database …

Claims 19 & 20 include features analogous to claim 1. Claims 19 & 20 are rejected for at least the reasons as noted with regard to claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 19 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites that the series of database transactions cause a change of state of the database from a previous state to a new state (Claim 1, Lines 11-12). The claim further recites that receive a request to recover a most recent new state of the database from a most recent transaction log record and the previous state of the database: and based on the received request, recover the most recent new state of the database from the most recent transaction log record and the previous state of the database, whereby the database is fully recoverable from the series of transaction log records immutably stored in the blockchain.
1.	It is unclear whether a most recent new state of the database in the request is a new state of the database at lines 11-12;
2.	In light of the limitation the series of database transactions cause a change of state of the database from a previous state to a new state… the DBMS is configured to generate a series of transaction log records… wherein each transaction log record corresponds to one of the series of database transactions and comprises (i) a full text of applicable transaction execution messages…, a series of database transactions T1-T2-T3-T4 cause a change of state of the database from STATE 1 to STATE4, wherein a series of transaction log record R2-R2-R3-R3 are generated and each corresponding to a data transactions. The claim further recites limitation receive a request to recover a most recent new state of the database from a most recent transaction log record and the previous state of the database indicates that a request is received to recover a most recent new state such as STATE3 from R3 and STATE1. It is unclear how to recover STATE3 of the database from R3 with only transactions corresponding to STATE3 without the transactions corresponding to STATE1 & STATE2 (e.g., based on the received request, recover the most recent new state of the database …);
3.	As recited in the claim, the series of database transactions cause a change of state of the database from a previous state to a new state. At the end of the claim, a most recent new state of the database is recovered. The claim further recites that whereby the database is fully recoverable from the series of transaction log records. It is unclear how a most recent new state of the database could be considered as fully recoverable from the series of transaction log records when the series of database transactions cause a change of state of the database from a previous state to a new state. In short, a change of state of the database from a previous state to a new state is considered as fully recoverable. 

Claims 19 & 20 include features analogous to claim 1. Claims 19 & 20 are rejected for at least the reasons as noted with regard to claim 1.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over BATISHCHEV [US 10,296,764 B1] in view of SHARMA et al. [Detecting Insider Attacks on Databases using Blockchains], hereinafter referred to as SHARMA, and further in view of GRUBOV et al. [US 2009/0307277 A1], hereinafter referred to as GRUBOV.

Regarding claim 1, BATISHCHEV teaches a database system. The database system as taught in BATISHCHEV reads on claim 1 as shown below.

CLAIM 1
A database system comprising: 

computer readable storage media;

one or more processors having access to the computer readable storage media and configured to execute a database management system (DBMS) for managing a database embodied in the computer readable storage media; and




at least one computer interface configured to receive transaction execution messages relating to the database;
wherein the DBMS comprises one or more transaction processing engines configured to execute a series of database transactions, each being executed according to one or more commands received in at least one transaction execution message, wherein the series of database transactions cause a change of state of the database from a previous state to a new state;



wherein the DBMS is configured to generate a series of transaction log records and provide the series of transaction log records to a blockchain network for storing in a blockchain secured by the blockchain network;







wherein each transaction log record corresponds to one of the series of  database transactions and comprises (ii) results generated in response to an execution of the one of the series of database transactions. 


BATISHCHEV 
A database system as in FIG. 1  comprising: 
at least one computer storage device (BATISHCHEV, Col. 21-Lines 15[Wingdings font/0xE0]37);
at least one processor having access to the at least one computer storage device (BATISHCHEV, Col. 22-Line 65[Wingdings font/0xE0]Col. 23-Line 34) and configured to execute a human resources system for managing a database embodied in the at least one computer storage device (BATISHCHEV, Col. 4-Lines 17[Wingdings font/0xE0]34 & Col. 19-Lines 23[Wingdings font/0xE0]62); and

wherein the human resources system comprises a database engine is configured to execute a plurality of database transactions (BATISHCHEV, Col. 13-Lines 22[Wingdings font/0xE0]51), wherein each transaction is executed according to a write transaction (BATISHCHEV, Col. 2-Lines 57[Wingdings font/0xE0]65) received in an update request causes a change of state of the database from a previous state to a new state (BATISHCHEV, Col. 2-Lines 34[Wingdings font/0xE0]56 & Col. 16-Line 60[Wingdings font/0xE0]Col. 17-Line 9);
wherein the human resources system is configured to generate a plurality of transaction ledgers (BATISHCHEV, Col. 3-Lines 23[Wingdings font/0xE0]46) and provide the plurality of transaction ledger to a blockchain network as in FIG. 2 for storing in a hierarchical cryptographically secured ledger as blockchain secured by a cryptographic certificate/key or digital signature 
wherein each transaction ledger corresponds to one of the database transactions (BATISHCHEV, Col. 3-Lines 40[Wingdings font/0xE0]44 & Col. 3-Line 62[Wingdings font/0xE0]Col. 4-Line 3) and comprises results, e.g., committed status, of an execution of the one of the database transactions (BATISHCHEV, Col. 17-Lines 39[Wingdings font/0xE0]47).


	BATISHCHEV further teaches that the database is a relational database (BATISHCHEV, Col. 4-Lines 17[Wingdings font/0xE0]21). However, BATISHCHEV does not explicitly teach (i) a full text of applicable transaction execution messages as signed and submitted by a user’s client is included in each transaction ledger. 
SHARMA teaches a system and method comprising a relational database and a blockchain. To perform an INSERT query, a user logs in the application using his credentials and requests an INSERT query in the relational database. The application then (1) extracts all the field of the INSERT query in form of tuples, (2) hashes the generated tuples, (3) stores the database query and the hashed value of the transaction in an internal log (SHARMA, 3.2 INSERT query).
The teaching from SHARMA as noted reads on the limitation each transaction log record corresponds to one of the series of database transactions and comprises (i) a full text of applicable transaction execution messages as signed and submitted by a user’s client, e.g., an internal log corresponds to a transaction (i.e., INSERT query) of a plurality of transactions such as INSERT, 
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in SHARMA into BATISHCHEV in order to manage the hierarchical cryptographically secured ledger.  
BATISHCHEV further discloses that the series of transaction log records immutably stored in the blockchain (BATISHCHEV, Col. 2-Lines 47[Wingdings font/0xE0]53). 
However, BATISHCHEV & SHARMA do not explicitly teach the limitations receive a request to recover a most recent new state of the database from a most recent transaction log record and the previous state of the database; and based on the received request, recover the most recent new state of the database from the most recent transaction log record and the previous state of the database, whereby the database is fully recoverable from the series of transaction log records.
GRUBOV teaches a database system (GRUBOV, Abstract). GRUBOV further teaches the steps of:
receive a request to recover a most recent new state of the database from a most recent transaction log record and the previous state of the database, e.g., a request to restore a current state of the database to a previous checkpoint is received (GRUBOV, ¶ 0029), wherein the restoration is based on logged transactions corresponding to current state and the previous checkpoint (GRUBOV, ¶ 0002);
based on the received request, recover the most recent new state of the database from the most recent transaction log record and the previous state of the database, whereby the database is fully recoverable from the series of transaction log records, e.g., based on the request, logged transactions are used to restore the database to the current state by starting at the previous checkpoint and applying transactions that occurred after the previous checkpoint (GRUBOV, ¶ 0002), whereby the database is fully recoverable from the series of transaction log records, e.g., the 
Obviously, the teaching of recovery from GRUBOV could be used for a series of transaction log records immutably stored in the blockchain as taught in BATISHCHEV (BATISHCHEV, Col. 7-Lines 18[Wingdings font/0xE0]46 & Col. 8-Lines 4[Wingdings font/0xE0]18). 
 It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in GRUBOV into BATISHCHEV & SHARMA in order to manage a relational database.  

Regarding claim 2, BATISHCHEV further discloses that the series of transaction log records being immutably stored in the blockchain enables the database to not equivocate on the series of transactions once the series of transaction log records have been written to the blockchain (BATISHCHEV, Col. 2-Lines 47[Wingdings font/0xE0]53 & Col. 15-Lines 25[Wingdings font/0xE0]36).

Regarding claim 3, BATISHCHEV further discloses that the series of transaction log records comprises ordering data generated by the DBMS, which define a relative order of execution for the database transactions (BATISHCHEV, Col. 3-Lines 40[Wingdings font/0xE0]46), and wherein the ordering data comprises sequence numbers and/or timestamps assigned to the series of transaction log records by the DBMS (BATISHCHEV, Col. 7-Lines 18[Wingdings font/0xE0]46).

Regarding claim 4, SHARMA further discloses that each transaction log record comprises a client cryptographic signature for verifying the one or more commands comprised therein, the cryptographic signature having been generated by a source of the at least one transaction execution message (SHARMA, , 3.2 INSERT query).

a client signature and a server signature applied to each transaction log record together in the series of transaction log records, e.g., user’s private key & broadcasted hash value applied to internal log, with a block signature applied independently within the blockchain network provide data verification mechanism for the series of transaction log records, e.g., hash signature of each block as shown in FIG. 2 (SHARMA, 3.2 INSERT query).

Regarding claim 6, SHARMA further discloses that each transaction log record comprises a cryptographic signature for verifying the results comprised therein, the cryptographic signature having been generated by the one or more transaction processing engines which executed the database transaction to which the transaction log record relates (SHARMA, 3.2 INSERT query & 3.3 Detecting unauthorized modifications in the database).

Regarding claim 7, BATISHCHEV further discloses that the DBMS is configured to determine when each transaction log record has been stored immutably in the blockchain according to a consensus protocol of the blockchain network, and only commit, to the database, the corresponding database transaction in response to determining that it has been immutably stored (BATISHCHEV, Col. 12-Lines 22[Wingdings font/0xE0]45 & Col. 15-Lines 28[Wingdings font/0xE0]36).

Regarding claim 8, BATISHCHEV further discloses that the DBMS is configured to commit each transaction log record to the database independently of the storage of the transaction log record in the blockchain (BATISHCHEV, Col. 10-Lines 33[Wingdings font/0xE0]48).

Regarding claim 9, SHARMA further discloses that each of the one or more transaction processing engines is configured to interpret the one or more commands in accordance with a database query language (SHARMA, 3. Proposed Solution & 3.2 INSERT query).

Regarding claim 10, 
BATISHCHEV further discloses that the database is a relational database (BATISHCHEV, Col. 4-Lines 17[Wingdings font/0xE0]21). 
SHARMA further discloses that the database query language is a Structured Query Language (SQL) for the relational database, the one or more commands taking the form of one or more SQL statements (SHARMA, 3. Proposed Solution & 3.2 INSERT query).

Regarding claim 11, SHARMA further discloses each of the transaction log records comprises a transaction identifier and the database system further comprises a validator configured to receive a transaction identifier to be verified and validate the transaction identifier by determining whether it matches the transaction identifier of any transaction log record stored in the blockchain (SHARMA, 3.2 INSERT query & 3.3 Detecting unauthorized modifications in the database).

Regarding claim 12, BATISHCHEV further discloses that each transaction identifier is a sequence number or timestamp (BATISHCHEV, Col. 7-Lines 18[Wingdings font/0xE0]46).

Regarding claim 13, SHARMA further discloses that the transaction identifier is validated by determining whether it matches the transaction identifier of any transaction log record (SHARMA, 3.2 INSERT query & 3.3 Detecting unauthorized modifications in the database).
BATISHCHEV teaches that transaction log record is determined to have been stored immutably in the blockchain according to a consensus protocol of the blockchain network (BATISHCHEV, Col. 12-Lines 22[Wingdings font/0xE0]45 & Col. 15-Lines 28[Wingdings font/0xE0]36).

the database is a relational database (BATISHCHEV, Col. 4-Lines 17[Wingdings font/0xE0]21).

Regarding claim 15, SHARMA further discloses that the blockchain network comprises a plurality of trusted execution environments (TEEs) having secure communication channels therebetween (SHARMA, 3. Proposed Solution), wherein the blockchain containing the transaction log records is secured by cryptographic processing applied within the TEEs using private cryptographic keys held in secure storage of the TEEs (SHARMA, 3.2 INSERT query).

Regarding claim 16, SHARMA further discloses that the cryptographic processing comprises cryptographically signing or encrypting the transaction log records for storage in the blockchain (SHARMA, 3.2 INSERT query).

Regarding claim 17, SHARMA further discloses that each database transaction is executed by performing at least one of the following operations on the database: a data query operation, a data manipulation operation, a data definition operation and data control operation (SHARMA, 3.2 INSERT query).

Regarding claim 18, BATISHCHEV further discloses that the transaction processing engines are distributed across multiple computing devices operated by mutually untrusted entities (BATISHCHEV, Col. 15-Lines 3[Wingdings font/0xE0]13 & Col. 16-Lines 23[Wingdings font/0xE0]42).

Regarding claims 19 & 20, BATISHCHEV teaches a method and a database system. The method and database system as taught in BATISHCHEV reads on claims 19 & 20, as shown below.

CLAIMS 19 & 20
A database management system (DBMS) comprising executable instructions stored on a computer-readable storage medium and configured, when executed one or more processors of a database system, to implement the following operations:


receiving, by a processor of a database management system (DBMS) at least one transaction execution message relating to a database managed by the DBMS;


executing a database transaction, by the processor, according to one or more commands comprised in the at least one transaction execution message, wherein the execution of the database transaction causes a change of state of the database from a previous state to a new state;




generating, by the processor, a transaction log record comprising results generated in response to the execution of the database transaction as generated by the transaction processing engine; and

providing, by the processor, the transaction log record to a blockchain network, which causes the transaction log record to be stored in a blockchain secured by the blockchain network 








by not allowing the database to equivocate on the transaction once the transaction log record has been written to the blockchain, 


wherein the transaction log record forms part of a sequence of transaction log records stored in the blockchain.
BATISHCHEV 
A human resource system as shown in BATISHCHEV’s FIG. 1 comprising executable instructions stored on a computer-readable storage medium and configured, when executed one or more processors of a database system, to implement the following operations (BATISHCHEV, Col. 19-Line 63[Wingdings font/0xE0]Col. 20-Line 3): 
requests relating to a database are received (BATISHCHEV, Col. 15-Lines 37[Wingdings font/0xE0]57), wherein the database is managed by the human resources system (BATISHCHEV, Col. 4-Lines 17[Wingdings font/0xE0]34 & Col. 19-Lines 23[Wingdings font/0xE0]62);
a database transaction is executed (BATISHCHEV, Col. 13-Lines 22[Wingdings font/0xE0]51), wherein the database transaction is executed according to a write transaction (BATISHCHEV, Col. 2-Lines 57[Wingdings font/0xE0]65) received in an update request causes a change of state of the database from a previous state to a new state (BATISHCHEV, Col. 2-Lines 34[Wingdings font/0xE0]56 & Col. 16-Line 60[Wingdings font/0xE0]Col. 17-Line 9);

the transaction ledger is provided to a blockchain network as in FIG. 2 (BATISHCHEV, Col. 3-Lines 23[Wingdings font/0xE0]46) for storing in a hierarchical cryptographically secured ledger as blockchain (BATISHCHEV, Col. 7-Lines 18[Wingdings font/0xE0]46 & Col. 8-Lines 4[Wingdings font/0xE0]18), wherein the hierarchical cryptographically secured ledger is secured in the blockchain network as in FIG. 2 by a cryptographic certificate/key or digital signature (BATISHCHEV, Col. 7-Lines 18[Wingdings font/0xE0]46 & Col. 8-Lines 4[Wingdings font/0xE0]18),
wherein the transaction ledger is immutably stored and the immutability of the transaction is fully retained once the transaction ledger is written to the blockchain (BATISHCHEV, Col. 2-Lines 47[Wingdings font/0xE0]53),




BATISHCHEV further teaches that the database is a relational database (BATISHCHEV, Col. 4-Lines 17[Wingdings font/0xE0]21). However, BATISHCHEV does not explicitly teach a full text of applicable transaction execution messages as signed and submitted by a user’s client, and the one or more commands that cause the execution of the database transaction is included in each transaction ledger. 
SHARMA teaches a system and method comprising a relational database and a blockchain. To perform an INSERT query, a user logs in the application using his credentials and requests an INSERT query in the relational database. The application then (1) extracts all the field of the INSERT query in form of tuples, (2) hashes the generated tuples, (3) stores the database query and the hashed value of the transaction in an internal log (SHARMA, 3.2 INSERT query).
The teaching from SHARMA as noted reads on the limitation each transaction log record corresponds to one of the database transactions and comprises (i) a full text of applicable transaction execution messages as signed and submitted by a user’s client, e.g., an internal log corresponds to a transaction (i.e., INSERT query) of a plurality of transactions such as INSERT, SELECT…, wherein the internal log comprises an INSERT query & hashed value of the transaction that was logged in and requested by an application’s user; the one or more commands that cause the execution of the database transaction, e.g., an INSERT command according to the transaction was executed, is included in each transaction record (SHARMA, 3.2 INSERT query).

BATISHCHEV & SHARMA do not explicitly teach the limitations receiving a request to recover a most recent new state of the database from a most recent transaction log record and the previous state of the database; and based on the received request, recovering the most recent new state of the database from the most recent transaction log record and the previous state of the database, and the database is fully recoverable from a plurality of transaction ledgers in the hierarchical cryptographically secured ledger (i.e., sequence of transaction log records stored in the blockchain).
GRUBOV teaches a database system (GRUBOV, Abstract). GRUBOV further teaches the steps of:
receive a request to recover a most recent new state of the database from a most recent transaction log record and the previous state of the database, e.g., a request to restore a current state of the database to a previous checkpoint is received (GRUBOV, ¶ 0029), wherein the restoration is based on logged transactions corresponding to current state and the previous checkpoint (GRUBOV, ¶ 0002);
based on the received request, recover the most recent new state of the database from the most recent transaction log record and the previous state of the database, e.g., based on the request, logged transactions are used to restore the database to the current state by starting at the previous checkpoint and applying transactions that occurred after the previous checkpoint (GRUBOV, ¶ 0002), and the database is fully recoverable, e.g., the database is fully recoverable based on logged transactions starting at the previous checkpoint (GRUBOV, ¶ 0002).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in GRUBOV into BATISHCHEV & SHARMA in order to manage a relational database.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        December 1, 2021